Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 1 of 10




                 EXHIBIT H




                 EXHIBIT H
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 2 of 10

                                                                          1


 1                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT
 2
        - - - - - - - - - - - - - - - - x
 3
        SOLID 21, INC.                           No. 3:19-CV-514 (MPS)
 4                Plaintiff,
                                                 APRIL 27, 2021
 5      vs.
                                                 4:07 P.M.
 6      BREITLING U.S.A., INC.;
        BREITLING SA; and BREITLING AG,          TELEPHONIC DISCOVERY
 7                Defendants.                    CONFERENCE

 8      - - - - - - - - - - - - - - - - x

 9                             915 Lafayette Boulevard
                               Bridgeport, Connecticut
10
                  BEFORE:    THE HONORABLE S. DAVE VATTI, U.S.M.J.
11

12      APPEARANCES:

13      FOR THE PLAINTIFF:

14                 HECHT PARTNERS LLP
                        125 Park Avenue, 25th Floor
15                      New York, New York 10017
                   BY: DAVID HECHT, ESQUIRE
16                 BY: YI WEN WU, ESQUIRE
                   BY: CONOR McDONOUGH, ESQUIRE
17
        FOR THE DEFENDANTS:
18
                   GORDON & REES
19                      101 West Broadway, Suite 2000
                        San Diego, California 92101
20                 BY: HAZEL MAE B. PANGAN, ESQUIRE

21                 GORDON & REES
                        95 Glastonbury Boulevard
22                      Glastonbury, Connecticut 06033
                   BY: THOMAS C. BLATCHLEY, ESQUIRE
23
        COURT REPORTER:      Julie L. Monette, RMR, CRR, CRC
24                               (860) 212-6937

25      Proceedings recorded by mechanical stenography, transcript
        produced by computer.
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 3 of 10

                                                                               21


 1                So I've also kept in mind that the Second Circuit has

 2      said that a district court has broad discretion to direct and

 3      manage the pretrial discovery process and that its discovery

 4      rulings are reviewed only for abuse of discretion.          And I'll

 5      cite to Wills vs. Amerada Hess Corporation, 379 F.3d 32 at page

 6      41, Second Circuit 2004.

 7                So in looking at Request for Production 1, which was

 8      served on, as I said, August 20th of 2019, it requests

 9      documents and communications referring to the term RED GOLD or

10      Solid 21's RED GOLD trademark from January 2006 to the present.

11                I've interpreted the term "present" as meaning at the

12      time that the request for production was served so that that

13      would be January 2006 to August 20th of 2019.

14                The Defendants responded.       And I also do understand,

15      and I think this is important to point out, that the Gordon &

16      Rees firm was not counsel to the Defendants at the time of the

17      response to Request for Production No. 1.         So I don't mean to

18      impugn the Gordon Reese firm or Attorneys Pangan or Blatchley

19      in any way.

20                The response is effectively a bunch of boilerplate

21      objections based on relevance, facial overbreadth, undue

22      burden, and also invokes a number of privileges, including both

23      attorney-client privilege and the work product doctrine.          I

24      don't think that the response to Request for Production No. 1

25      was at all in compliance with Federal Rule of Civil Procedure
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 4 of 10

                                                                               22


 1      34 -- let me find the specific citation here -- 34(b)(2)(C),

 2      which requires that any objection to a request for production

 3      must state whether any responsive materials are being withheld

 4      on the basis of that objection.

 5                The objection does not specify at all whether any

 6      search for documents was made.       The term "documents" and

 7      "communications" under Connecticut's local Rule 16, the way

 8      that term is defined includes electronically stored

 9      information, which would include e-mails.         And the request --

10      the response does not specify whether any search for

11      electronically stored information was ever made.

12                The response also, as I said, invokes privilege.        It's

13      very clear under the Federal Rules that a privilege log must be

14      submitted under Rule 26(b)(5), I believe.         And there are

15      certain specific requirements for that privilege log, and the

16      Defendants did not comply with the requirements of Rule 26

17      either in furnishing a privilege log.        So it's a significant

18      finding for me that the Defendants failed to comply with the

19      letter of the Federal Rules of Civil Procedure in their

20      discovery response.

21                That having been said, it's very clear that the

22      Plaintiffs at that point did not pursue a motion to compel.            It

23      doesn't appear that, at least from the record before me, that

24      the Plaintiffs raised the issue in 2019 in close proximity to

25      when these responses were filed.
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 5 of 10

                                                                                 23


 1                What is apparent to me is one of the reasons that it

 2      may not have been raised is the fact that there was litigation

 3      pending between Solid 21 and UNI, I believe, in the Southern

 4      District of Florida.     It also involved the same counsel on both

 5      sides.   It appears that in late '19 that litigation in Florida

 6      was full steam ahead.      Depositions were being taken.          The case

 7      was being prepared for trial.       The case was set down for trial

 8      in early February of 2020.

 9                And that is corroborated by the fact that the parties

10      filed a Joint Status Report apprising the Court of that

11      litigation and then ultimately filed January 17, 2020, a Joint

12      Motion to Modify the Scheduling Order in which they explained

13      the status of the Florida litigation, the efforts that were

14      taking place in the Florida litigation, including significant

15      discovery, and that was the reason why the scheduling order in

16      the Connecticut case was being extended.

17                My understanding from the oral argument that we had

18      last time on April 19th is that the Florida litigation was

19      settled sometime at the end of January or early February of

20      2020, and thereafter Mr. Hecht made preparations to leave the

21      Pierce Bainbridge firm.      I think the Gordon Reese firm came

22      into this case in March of 2020, and it looks like in April

23      Pierce Bainbridge -- that Mr. Hecht left and an attorney from

24      Pierce Bainbridge assumed the representation of the Plaintiff.

25                It also does appear to me that not much occurred in
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 6 of 10

                                                                                24


 1      this case throughout the rest of 2020.        It doesn't appear that

 2      the Pierce Bainbridge firm did any significant work.              The

 3      parties did file joint motions to modify the scheduling order

 4      invoking the COVID-19 pandemic and the difficulty in scheduling

 5      in-person depositions, particularly in light of various trial

 6      restrictions.

 7                I would note that the Pierce Bainbridge firm moved to

 8      withdraw in October of 2020.       That Motion to Withdraw was not

 9      acted upon until approximately six weeks later when it was

10      denied on November 24th.

11                What's significant to me is that local counsel, Mr.

12      Kennedy, appeared December 23rd of 2020, and there was a Motion

13      to Substitute Counsel.      So it appears to me that there was

14      obviously disagreement between -- or at least some difficulties

15      between Plaintiff and their counsel for that 60-day period

16      between October 14th of 2020 and December 23rd of 2020.

17                While the Court denied the Motion to Withdraw

18      initially, the Court did grant the Motion for Substitute

19      Counsel, and Mr. Hecht reappeared in this case on behalf of the

20      Plaintiffs, along with Mr. Wu, in mid-January of 2021.

21                Another piece that was significant to me was that in

22      early 2021, after the Motion for Substitute Counsel was

23      granted, it was clear that Attorneys Kennedy and Hecht

24      recognized that the current discovery deadline that was in

25      force, which was March 21st of 2021, was unlikely to be met
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 7 of 10

                                                                               25


 1      based on the status of the case at that time, and they did file

 2      a Motion to Modify the Scheduling Order, which the Defendants

 3      objected to.    That case -- that motion remains pending.

 4                It's likely that the motion remained pending because

 5      the Court wished to see what efforts were taken from a

 6      diligence point of view to pursue the case.         And those motions

 7      remained pending through February and March.

 8                It appears to me that, based on our discussions on

 9      April 19th, that there was diligence when Mr. Hecht reappeared

10      in the case.    A number of depositions were taken.        Fact

11      discovery seems to have been completed during that time frame

12      contemplated.    Expert disclosures were made by both parties.

13      Expert depositions were conducted with the exception of the

14      deposition of Plaintiff's expert linguist, Ronald Butters, due

15      to medical issues that Mr. Butters was suffering from.            And as

16      it turned out, the parties, anticipating that they would need

17      further time, also filed a motion to extend the time to take

18      Mr. Butters' deposition beyond the time that was -- that had

19      been ordered at that point.       That motion also was pending

20      before the Court and was not acted upon as far as I can see

21      from the docket.

22                As far as Request for Production No. 1, after Mr.

23      Hecht appeared, there's no dispute that nobody raised that

24      issue, I think, prior to Mr. Hecht reappearing in the case on

25      January 14th, 2021.     It does appear that no one disputes that
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 8 of 10

                                                                          26


 1      he at least raised the issue at the end of January of 2021.

 2      While it was not the principal purpose of a phone call that

 3      occurred, no one seems to dispute that at least the issue was

 4      raised and discussed by counsel.

 5                And it certainly appears that the issue of whether

 6      there might be documents responsive to Request for Production

 7      No. 1 came up in depositions and was again the subject of some

 8      discussions among counsel in late March and that on March 30th,

 9      nine days after the expiration of the discovery deadline, Mr.

10      Hecht brought the issue to the attention of Judge Shea's

11      chambers.

12                So the question for me is whether there is good cause

13      to excuse the nine-day delay, whether it was reasonably

14      foreseeable that the deadlines could not have been met, whether

15      there was diligence on the part of the Plaintiffs in not

16      pursuing this matter.

17                I did read the cases that were cited by Attorneys

18      Pangan and Blatchley in their letter brief, and I agree that

19      there is authority for the Court to reject the reopening of

20      discovery if a motion to compel has not been filed within the

21      discovery deadline.

22                The one thing that stood out to me as missing from

23      those cases, or at least that was not present in those rulings,

24      were situations where the defendants themselves also did not

25      comply with the discovery rules thereby contributing to the
     Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 9 of 10

                                                                                 27


 1      problem and where they may not be able to necessarily claim

 2      undue prejudice as a result of their own conduct.

 3                I find it disturbing that the Defendants never

 4      undertook a search for responsive electronically stored

 5      information despite what the local rules for the District of

 6      Connecticut define as electronically stored information and

 7      communications, as I mentioned earlier.

 8                I also find it troubling that there was never any

 9      mention made, despite the objections and the invocation of

10      privilege, of a privilege log or whether there existed

11      responsive documents.      I certainly agree with Attorney Pangan

12      that experienced counsel like Mr. Hecht and Mr. Kennedy might

13      have surmised that there must be documents that hadn't been

14      produced, but that's not the way our discovery rules are set up

15      for counsel to have to surmise that.        The rules require

16      explicitly that documents that exist and are being withheld be

17      specified and that a privilege log, if privilege is being

18      claimed, be prepared and submitted to opposing counsel.           That

19      was not done in this case, and it was never done in response to

20      Request for Production No. 1.

21                I also think the fact that various motions to extend

22      this scheduling order were pending and not acted on by the

23      Court is a significant factor.       I think that Plaintiffs and

24      Defendants, in the time between January of 2021 and the end of

25      March, were acting with due diligence in trying to complete
 Case 3:19-cv-00514-MPS Document 163-10 Filed 06/02/21 Page 10 of 10

                                                                       45


 1

 2

 3                           C E R T I F I C A T E

 4

 5

 6

 7                     I, Julie L. Monette, RMR, CRR, CRC, Official

 8   Court Reporter for the United States District Court for the

 9   District of Connecticut, do hereby certify that the foregoing

10   pages are a true and accurate transcription of my shorthand

11   notes taken in the aforementioned matter to the best of my

12   skill and ability.

13

14

15                          /S/ JULIE L. MONETTE
                     __________________________________
16                    Julie L. Monette, RMR, CRR, CRC
                           Official Court Reporter
17                             450 Main Street
                         Hartford, Connecticut 06103
18                              (860) 212-6937

19

20

21

22

23

24

25
